Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims and remarks submitted April 20, 2021.
The applicants canceled claims 5 and 14.  Applicants further amended claims 1, 4, 8-10, 13, and 17.  Claims 1-4, 6-13, and 15-17 are pending and have been examined.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 9, and 10: The claims recite a process and machine (e.g., “a method for generating value prediction of commercial real-estate properties (CREs), comprising…,” “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising…,” and “a system for generating value prediction of commercial real-estate properties (CREs), comprising…”), which are statutory categories of invention. However, the claims also recite an abstract idea.  For example, claim 1 recites:
Analyzing the metadata of the CRE and of comparable properties (comparables), wherein the analysis includes matching real estate factors of the CRE and the comparables, wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables,

Generating at least one value prediction of the CRE based on the analysis, wherein the at least one value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data.

The limitations recite a method for estimating real estate property values.  Estimating real estate property values is a fundamental economic practice and/or sales activity.  Fundamental economic practices and sales activities fall within the “certain methods of organizing human activity” group of abstract ideas.1  The “generating…” limitation also recites a mathematical calculation.2  The “mathematical concepts” group of abstract ideas include mathematical calculations.3  Claims 9 and 10 recite similar limitations. Accordingly, the claims recite an abstract idea. 
4  The “[receiving / receive] a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE” and “[extracting / extract] metadata associated with the at least one CRE” limitations recite data gathering.  Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the exception into a practical application.5
The additional embodiment limitations of “wherein the relationships are determined using machine learning” (claim 1), “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process … wherein the relationships are determined using machine” (claim 9), and “a system for generating value prediction of commercial real-estate properties (CREs), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to … wherein the relationships are determined using machine learning” also fail to integrate the abstract idea into a practical application.  Applicants’ specification teaches:
Paragraph 0019: FIG. 1 is an example schematic diagram of an automated commercial real estate properties' (CREs) underwriting system 100 allowing to generate a value prediction of CREs according to an embodiment.  A network 110 is used to communicate between different 

Paragraph 0020: Optionally, one or more user devices 120-1 through 120-m (hereinafter user device 120 or user devices 120 for simplicity) are further connected to the network 110, where ‘m’ is an integer equal to or greater than 1.  A user device 120 may be, for example, a personal computer (PC), a personal digital assistant (PDA), a mobile phone….

Paragraph 0021: A server 130 is connected to the user device 120 and can communicate therewith via the network 110.  The server 130 includes processing circuitry 135 and a memory 137.  The processing circuitry 135 may be realized as one or more hardware logic components and circuits. For example, and without limitation, illustrative types of hardware logic components that can be used include … general-purpose microprocessors … or any other hardware logic components that can perform calculations or other manipulations of information.

Paragraph 0022: In another embodiment, the memory 137 is configured to store software.  Software shall be construed broadly to mean any type of instructions….  The instructions, when executed by the one or more processors, cause the processing circuitry 135 to perform the various processes described herein.

Neither the claims nor the specification disclose a particular machine.6  Applicants’ specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements as tools to execute the identified abstract idea.7  The limitations merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.8  Furthermore, examiner also submits the “using machine learning” limitation (as currently presented) does not integrate the abstract idea into a practical application.9  The claims do not recite iterative 
	The claims also do not include additional limitations that add significantly more to the abstract idea.  The “receiving…,” “extracting…,” “receive…,” and “extract…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”10  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.11  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-4, 6-8, 11-13, and 15-17: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations describe the 
	(a)	Claims 2 and 11: The “determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold” limitation describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(b)	Claims 3 and 12: The “wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.  
	(c)	Claims 4 and 13: The claims do not integrate the abstract idea identified in claims 1 and 10 into a practical application.  The “wherein metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data” limitation describes content obtained by the “extracting…” and “extract…” limitations.  Again, data gathering is an insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea do not integrate the exception into a practical application.  Examiner also reiterates the “extracting…” and “extract…” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.” Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(d)	Claims 6, 8, 15, and 17: The claims do not include limitations that integrate the abstract idea into a practical application.  The “wherein the value prediction is generated using machine learning techniques” and “wherein the risk prediction is generated using machine learning techniques” limitations describe the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  The claims do not recite iterative learning, training, or feedback steps.  Instead, the claims recite a previously generated algorithm to function to produce a desired output and is no different than mere computer software.  Thus, the claims are directed to an abstract idea.  Furthermore, the claims do not recite limitations that add significantly more to the abstract idea.  As explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using machine learning techniques or a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the judicial exception using a generic computer component.  Mere instructions to apply an abstract idea using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent-eligible.
	(e)	Claims 7 and 16: The “generating at least one risk prediction based on the analysis” limitation further describes the abstract idea identified in claims 1 and 10.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Pub. No. 2015/0012335) in view of Buss (Pub. No. 2016/0180468) and in view of Packes (Pub. No. 2015/0242747). 
With respect to claim 1: Xie discloses a method for generating value prediction of commercial real estate properties (CREs) (See at least Paragraph 0018: “Implementations of the disclosed systems and methods will be described in the context of determining and/or predicting rental income value, determining confidence score(s), determining the standard deviation for such prediction(s), and finding comparable rental properties to residential real estate properties….This is for purposes of illustration and is not a limitation.  For example, implementations of the disclosed systems and methods can be used to find comparable properties to commercial property developments such as office complexes, industrial or warehouse complexes, retail and shopping centers, and apartment rental complexes.”  See also Paragraph 0020.), comprising:
	analyzing the metadata of the CRE and of comparable properties (comparables), wherein the analysis includes matching real estate factors of the CRE and the comparables (See at least Paragraphs 0093-0098: “Returning to FIG. 1, in some embodiments, the Comparables Module 116 will make a rental prediction for one or more subject properties, and/or select a number of comparable properties for each subject property by using a comps-based model….  Thus, one natural way to i is the weight of the ith comp; ri(adj) is the adjusted rent of the ith comp.  In the formula, there are three unknowns, for example, the number of comparable properties (n), the adjusted rent price and the weight.  The comps may be selected on one or more criteria.  For example, in one embodiment, three criteria may be used: (1) The relative distance between comps and subject.  For example, in some embodiments, this configurable distance may be set to require a comp to be less than one mile, but may vary based on administrator requirements, or on how dense properties are in a given locale.  (2) Similarity of physical attributes between comps and subject properties….  (3) Timing. The rent listing date of comps will not be more than one time interval away from the current date.”),  
	wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables, wherein the relationships are determined using machine learning (See also Paragraphs 0099-0101: “In the Comps model, the selected comps' rental price may be adjusted.  The rent list price of comps will be used as a base and adjusted by the difference between a comp's physical attributes and the subject property's physical attributes.  The rent price of the property may be decomposed into its physical characteristics to obtain estimates of the contributory value of such characteristic as living square feet, bed and bath rooms.  There are multiple ways to estimate the value of physical characteristics which are known in the art, which include at least (1) Hedonic Regression; and (2) a comp based median price method.  Hedonic Regression may be i,z may be the log rent price of the ith property in area z, and x(ih) are the log of the hth hedonic variables (bed room number, bath room number and living square feet for ith property), the resulted B(h) may be used to adjust the rent price of the comps according to the difference between comps and subject's hedonic variables.”  Examiner asserts Hedonic Regression is a machine learning algorithm.  Examiner further asserts the equation determined using Hedonic Regression describes “relationships between respective real estate factors of the CRE and a plurality of potential comparables.”); and 
	generating at least one value prediction of the CRE based on the analysis (See at least Paragraphs 0115-0116: “In block 301, the system receives rent amount queries about subject properties….  The inputs comprise information about the one or more subject properties that may be used by the models to estimate rental value and prediction error.”  See also Paragraphs 0124-0125: “In some embodiments, the national model and the comps model may be combined in order to output a rent estimate based on the rent estimates of both models or the best rent estimate of the two models.  After the models have been developed and the rent amount for a subject property has been determined according to each model, the results may be combined in various ways.  In some embodiments, the output of the models may be combined by using an average of the two models with assigned weights.”  See also Paragraphs 0024-0025 and 0063-0082: Xie further describes the national model and the error prediction model.).
	Xie does not teach the remaining limitations.  However, Buss discloses wherein the at least one value prediction is based on workplace trends of occupants of the CRE based on retrieved employment data (See at least Paragraphs 0034-0035: According to some embodiments, the property model data may identify what the uses (e.g., business operation type, such as indicated by an applicable Standard Industrial Classification (SIC) code) and/or contents of the properties are (e.g., a number of residents and/or employees of a business; a number of stairwells, fire exits, and/or elevators; and/or types of inventory and/or equipment).”  See also Paragraph 0138.  Examiner the number of employees of a business at a property is a workplace trend of the occupants of the CRE.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to obtain property model data (e.g., business operation type and the number of employees at a property) as taught by Buss in Xie’s invention.  As demonstrated by Buss, it is within the capabilities of one of ordinary skill in the art to include such method steps in Xie’s invention with the predictable result of collecting other data (e.g., employment data) “in order to assess and model its impact on rental amounts” as needed in Xie at paragraph 0037.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The above references do not explicitly teach the remaining limitations.  However, Packes discloses receiving a location pointer associated with at least one CRE, wherein a location pointer is an identifying parameter associated with the CRE; extracting metadata associated with the at least one CRE (See at least Paragraphs 0057-0058: “The REP [Real Estate Evaluating Platform] may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to a load a list of characteristics from the database and automatically use them as inputs….  Attribute values for the property may be augmented at step 405 of process 400….  In one embodiment, the user may enter attribute values for a property recognized (e.g., based on the address) by the REP (e.g., information regarding the property may be stored in the data sets data store 830d).  Accordingly, the REP may retrieve such stored attribute value information and populate relevant fields (e.g., of any suitable GUI) with the retrieved attribute values.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to identify a subject property and retrieve stored attribute value information from a database as taught by Packes in the combination of references.  As demonstrated by Packes, it is within the capabilities of one of ordinary skill in the art to include such method steps in the combination of references with the predictable result of “[receiving] rent amount queries about subject properties” as needed in Xie at paragraph 0115.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).     
With respect to claim 2: The combination of Xie, Buss, and Packes references discloses the method of claim 1, determining properties as comparables to the CRE if both the comparables and the CRE share real estate factors above a predetermined threshold (See at least Xie Paragraphs 0095-0098: “The comps may 
With respect to claim 3: The combination of Xie, Buss, and Packes references discloses the method of claim 2, wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity (See at least Xie Paragraphs 0095-0098: “The comps may be selected on one or more criteria.  For example, in one embodiment, three criteria may be used: (1) The relative distance between comps and subject.  For example, in some embodiments, this configurable distance may be set to require a comp to be less than one mile, but may vary based on administrator requirements, or on how dense properties are in a given locale.  (2) Similarity of physical attributes between comps and subject properties.  The difference of number of bedrooms, number of bath rooms and living square feet are less than one level….  Live relative distances, this The rent listing date of comps will not be more than one time interval away from the current date.”  Examiner further asserts the comparables identified in Xie also constitute a virtual neighborhood since they are similar in physical attributes and geographically proximate to each other.).
Furthermore, the examiner also submits the “wherein a CRE and comparables are determined to share a virtual neighborhood when shared real estate factors are within a predetermined range of similarity” limitation recites a conditional statement.  Applicants’ claimed invention may not determine that the CRE and comparables share a virtual neighborhood if the required condition is not met under the broadest reasonable interpretation of the claim.  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, notwithstanding the fact that the references disclose a structure capable of performing the functions of the contingent steps, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
With respect to claim 4: The combination of Xie, Buss, and Packes references discloses the method of claim 1, wherein the metadata includes at least one of: visual data, natural language processed data, stock market performance, and governmental data (See at least Xie Paragraph 0037: “Other data that may be collected in order to assess and model its impact on rental amounts.  Employment data may be collected from government agencies or private third parties tracking such information.”  See also Packes Paragraph 0055: “The data collection module of the REP public and government online services, buildings and house construction companies and may store it for use by the REP (e.g., as a system Building Spine repository).”  See also Paragraph 0057: “The REP may be operative to enable a user to enter a minimum amount of information to allow the REP to identify a property (e.g., the address).  The REP may be operative to load a list of characteristics from the database and automatically use them as inputs.”  Examiner also relies on the same rationale for including Packes in the combination of references since the limitation describes elements previously recited in claim 1.).
With respect to claim 6: The combination of Xie, Buss, and Packes references discloses the method of claim 1, wherein the value prediction is generated using machine learning techniques (See at least Xie Paragraph 0024: “The national model may be built using machine learning techniques for solving regression problems, including technique to minimize loss functions.  In some embodiments, the national model may comprise a gradient boosting regression trees algorithm which offers a low median absolute error compared to the prior art.”  See also Paragraphs 0099-0101: “In the Comps model, the selected comps' rental price may be adjusted.  The rent list price of comps will be used as a base and adjusted by the difference between a comp's physical attributes and the subject property's physical attributes.  The rent price of the property may be decomposed into its physical characteristics to obtain estimates of the contributory value of such characteristic as living square feet, bed and bath rooms.  There are multiple ways to estimate the value of physical characteristics which are known in the art, which include at least (1) Hedonic Regression; and (2) a comp based i,z may be the log rent price of the ith property in area z, and x(ih) are the log of the hth hedonic variables (bed room number, bath room number and living square feet for ith property), the resulted B(h) may be used to adjust the rent price of the comps according to the difference between comps and subject's hedonic variables.”  Examiner asserts Hedonic Regression is a machine learning algorithm.  See also Paragraph 0124: “In some embodiments, the national model and the comps model may be combined in order to output a rent estimate based on the rent estimates of both models or the best rent estimate of the two models.”).
With respect to claim 7: The combination of Xie, Buss, and Packes references discloses the method of claim 1, further comprising: generating at least one risk prediction based on the analysis (See at least Xie Paragraph 0017: “In some embodiments, a confidence score and/or rental error rate, such as a forecast standard deviation (“FSD”) may be calculated to provide information about the relative error rate inherent in any market prediction.”  See also Paragraph 0023: “Another example of how the models can be combined is through weighted averaging. For example, the national model and the comps-based model can be combined by weighted averaging, where the weights are determined from the forecast standard deviations of each model for that subject property.”  See also Paragraph 0123: “In block 307, all of the outputs, such as the rental value estimates, the error information, confidence score, comps, etc., may be reported back to the device submitting the query via the Reporting and Interface Module 119.  This data may be provided in a human consumable visual format, such as HTML, 
With respect to claim 8: The combination of Xie, Buss, and Packes references discloses the method of claim 7, wherein the risk prediction is generated using machine learning techniques (See at least Xie Paragraph 0025: “It is also advantageous to be able to predict the error rate of any prediction made by the national model, or any other RAM.  A Forecast Standard Deviation (FSD) estimate based on a similar regression model, for example a gradient boosting regression trees algorithm, may be prepared using a calibration curve.  Advantageously, this is a completely data-driven approach for calculating property level FSD values that are correctly scaled (e.g., 68% of the RAM's predictions lie within one FSD of the actual rent amount).  Furthermore, this type of error model is applicable to measuring the error rate of other predictive models, for example a model that predicts the sell value of a real-estate property.”  See also Paragraphs 0075-0082.  Examiner reiterates a “regression model” and “a gradient boosting regression trees algorithm” are machine learning techniques.).
With respect to claim 9: Claim 9 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 9.  Furthermore, Xie discloses the additional embodiment limitation of a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising… (See at least Xie Paragraph 0128: “All of the methods and tasks described herein may be performed and fully automated by a computer system.  The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, 
With respect to claim 10: Claim 10 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 10.  Furthermore, Xie discloses the embodiment limitations of a system for generating value prediction of commercial real-estate properties (CREs), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to…  (See at least Xie Paragraph 0128: “All of the methods and tasks described herein may be performed and fully automated by a computer system.  The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, etc.) that communicate and interoperate over a network to perform the described functions.  Each such computing device typically includes a processor (or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device.  The various functions disclosed herein may be embodied in such program instructions….”  See also Paragraphs 0129 and 0131.).
With respect to claim 11: Claim 11 recites the same limitation as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 11.
With respect to claim 12: Claim 12 recites the same limitation as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 12.
With respect to claim 13: Claim 13 recites the same limitation as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 13.
With respect to claim 15: Claim 15 recites the same limitation as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 15.
With respect to claim 16: Claim 16 recites the same limitation as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 16.
With respect to claim 17: Claim 17 recites the same limitation as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 17.

Response to Arguments
Applicant's arguments filed April 20, 2021, have been fully considered but they are not persuasive.
Regarding the claim objections: Applicants amended claims 8 and 17.  The amendments resolve the concerns raised in the previous Office action.  Therefore, the examiner withdraws the objections.  
Regarding the §101 rejections: Applicants amended the independent claims to now recite “wherein the matching includes determining relationships between respective real estate factors of the CRE and of a plurality of potential comparables, wherein the relationships are determined using machine learning.”  The applicants allege merely utilizing machine learning renders the claim patent-eligible.12  Examiner disagrees.  The 13  This argument is also not persuasive.  Estimating real estate property values is neither a technology nor a technical process but rather a known business process.  Finally, examiner rejects the notion that the claims are similar to those found to be patent-eligible in the Bascom decision.  The outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent application being examined.  Neither the facts nor the inventive features of the patent-eligible claims in the Bascom decision are even remotely similar to the applicants’ claims.  The Bascom decision therefore does not provide convincing evidence that the present claims are patent-eligible.  In view of the above arguments, examiner maintains the subject matter eligibility rejections.
Regarding the §103 rejections: Examiner updated the prior art rejections in response to the applicants’ amendments to the claims.  Applicants’ arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Miyatake (Pub. No. 2016/0063186) discloses “As an example of the data mining, the server device 10 can apply machine learning, such as multiple regression analysis.”  Paragraph 0101.
	(B)	Harris (Pub. No. 2018/0330258) discloses “Machine learning allows a model to learn from training data to provide a predicted output.”  Paragraph 0037.  Harris also teaches:
Paragraph 0039: FIG. 1 shows a high-level diagram depicting a process for training and using a machine learning model.  Process 100 starts with training data, shown as existing records 110.  The training data can comprise various data samples, where each data sample includes input data and known or inferred output data.

Paragraph 0040: After training data is obtained, a learning process can be used to train the model.  Learning module 120 is shown receiving existing records 110 and providing model 130 after training has been performed.  As data samples include outputs known to correspond to specific inputs, a model can learn the type of inputs that correspond to which outputs….

Paragraph 0041: Once model 130 has been trained, it can be used to predict the output for a new request 140 that includes new inputs.

Paragraph 0043: Machine learning may include supervised learning, unsupervised learning, and semi-supervised learning.  In supervised learning, each input is related to a corresponding target output that provides feedback about an error of the model so that the training can increase an accuracy of the model in predicting an output.  In such a training method, training data that matches sets of inputs to corresponding outputs is provided to the model. 

Paragraph 0044: However, in unsupervised learning, the data used to train a model primarily consists of inputs where the structure or relationship of the inputs to outputs is not readily known. The artificial 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        2 See October 2019 Update: Subject Matter Eligibility, page 3 (“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words….”) and page 4 (“A mathematical calculation is a mathematical operation … or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.”).
        3 2019 Revised Guidance, supra note 1, at 52.
        4 Id. at 55.
        5 Id.
        6 MPEP §2106.05(b).  
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(h).
        10 MPEP §2106.05(d)(II).  
        11 Id.  
        12 Remarks 7.
        13 Id.